                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 UNITED STATES OF AMERICA,                     §                               Case 4:18-cr-00575
                                               §
        Plaintiff,                             §
                                               §
 v.                                            §
                                               §
 JACK STEPHEN PURSLEY,                         §
                                               §
        Defendant.                             §


  DEFENDANT’S MOTION FOR SANCTIONS FOR TAMPERING WITH OFFICIAL
                            RECORDS

       Many of the facts in this Motion are set forth in Defendant’s Motion to Dismiss (ECF 86),

and Defendant’s Motion for Expenses. (ECF 106). The facts specifically pertinent to this Motion

have to do with the Government’s inappropriate actions regarding the official transcript of the

Deposition of Kerry Smith.

            I. The Government’s Plan for Memorializing the Rule 15 Deposition

       On November 19, 2018, this Court ordered the deposition of Kerry Smith in Isle of Man.

       When defense counsel asked for the name of the designated court reporter, the Government

explained its plan to obtain the oral recording of the deposition, to use governmental employees to

transcribe it, and then to hand a copy of the transcription to the defense. The defense asked the

Government to use an independent videographer and an independent court reporter.               The

Government refused.

       A Motion was filed to compel the Government to arrange for, a court reporter and

videographer. The Court granted appropriate relief, ordering on November 29, 2018, “The United

States at its expense will supply a stenographer at the deposition to prepare a verbatim transcript



                                            Page 1 of 12
of the testimony.” (ECF 62, ¶ 6.) The Court further ordered, “The United States at [its] expense

will supply a videographer to video and audio tape the deposition for replaying at trial.” (ECF 62,

¶ 5.)

        Because the time for preparing and filing pretrial motions after the deposition would be

very tight, Defendant requested the opportunity to video record the deposition as well, pursuant to

Federal Rule of Civil Procedure 30(b)(3). See generally Fed. R. Crim. P. 15(e) (authorized

deposition in criminal case “must be taken and filed in the same manner as a deposition in a civil

action”). Pursley and his lawyers would be able to begin drafting any motions that might be

required after the deposition, while waiting on the official video recording and court reporter

transcript. The Government refused, preventing Pursley from video recording.

           II. The Government’s Alteration of the Official Deposition Transcript

        The deposition was completed May 1, 2019. The Deputy High Bailiff in Isle of Man court

was informed that a rough draft would be completed immediately May 2, 2019. The final transcript

would be completed within the week. It was completed on May 6, 2019.

        The defense paid for and received directly from the court reporter expedited delivery of the

final transcript, and a corresponding bill, and timely filed Motions on May 14, 2019. The

Government was also served with the final transcript. Undersigned counsel offered a copy of the

final transcript to prosecutor Sean Beatty, mistakenly believing after a conversation with him that

it had not been served on him: he declined.

        Secretly, Government attorney Grace Albinson negotiated changes to the final transcript

with the court reporter. It has now become clear that the court reporter conceded to some of the

requested changes and refused to make other changes Albinson requested. These changes were




                                              Page 2 of 12
made after the final transcript was sent to Defendant. Only the secretly altered transcript was sent

to the Isle of Man judge. The altered transcript was sent to the Government but not the defense.

        None of this was shared with the Deputy High Bailiff, in Isle of Man, the United States

Court for the Southern District of Texas, Defendant, or defense counsel.

        The defense, while working with Government to trade deposition transcript excerpts each

wanted to use at trial, discovered that the page and line designations from the Government

transcript proffers did not correspond to the final transcript in Defendant’s possession. Several

calls and e-mails were sent to the Government pointing this out. The Government’s refusal to

answer inquiries directly forced the Defendant to question further, after initially thinking there was

merely Government error regarding the page and line numbers.

        On May 31, 2019, Arnett took a few screen shots showing the line and page designations

and sent them to the Government so they would understand what the defense still erroneously

believed was an honest error. Beaty’s answer was to shoot screen shots of another so-called final

transcript without any explanation, except that the differences were innocuous. It was now

apparent there were two transcripts.

        On May 31, 2019 Beaty argued no one cares that there are two final transcripts: “Ultimately

I am far more interested in reaching an agreement than trying to figure out why the two versions

are different.”

        On May 31, 2019 Ashley Arnett e-mailed Sean Beaty responding, “We didn’t order a rough

draft transcript or pay over $4,000 for a rough draft transcript. How can it be that there are two

versions of a final transcript?” Beaty responded: “I can’t explain it; I can only tell you that the

version you are working from is not the final version.”




                                             Page 3 of 12
       On June 1, 2019 Beaty argues after conceding there were two final transcripts: “The

explanation is innocuous…” and proceeds to give no explanation on how there became two Final

Transcripts. On June 3rd after being told we would subpoena the records between the Government

and court reporter service if we received no answer, Beaty finally gave an answer: “I’ve

investigated further, and it appears that the court reporter services reached out to Ms. Albinson to

see if she had any edits regarding the rough draft of the transcript before the final version.” This

answer was helpful but still critically dishonest. The court reporter service did not reach out “to

see if she had any edits”. They reached out to find out where to send the already completed final

transcript. Albinson suggested there were typos. She did not convey this suggestion to the Isle of

Man Court, to the witness, or to the defense. As of the filing of this motion the Government still

maintains they were solicited for edits. That is not true.     (See Exhibit A, emails between the

Government’s counsel and defense counsel, attached hereto and incorporated by reference herein

and Arnett’s affidavit.)

                                 III. The Two Final Transcripts

       On Saturday June 1, 2019, the Government finally told defense counsel that there are two

final transcripts. The Government conceded there were “differences” and gave the “innocuous”

explanation that one transcript had the word “[INAUDIBLE]” inserted while the next their

preferred Final transcript, did not have that inserted word, and the insertion caused the two

transcripts to be “off” by one line throughout the transcript from that point forward. They still

would not explain how this happened.

       Not until June 3rd did the Government admit that it unilaterally and privately fixed so-called

typographical errors and labeled the designated final transcript as a “rough draft” and then named

the secretly altered deposition transcript as the “correct” final transcript. (See Exhibit A.) Further



                                             Page 4 of 12
inquiry revealed at least seven changes. Even then, their lack of candor is astounding. They claim

the Court Reporter reached out asking for edits. That never happened. The court reporter reached

out asking where to send the final transcript. Albinson’s response was to slow down the process

of directly emailing the transcript to the Isle of Man Court so she could intervene and argue for

changes without defense participation. She called her changes “typos.”

       One such alleged typographical error was to remove the word “INAUDIBLE,” thereby

substituting Albinson’s opinion for the court reporter’s record but leaving the defense and both

courts to believe the court reporter never typed in the word inaudible. Another typographical error

was to add the word “Different.” (See id.) Beatty inserted the words “rough draft” over the

untampered “final transcript,” and “final transcript” on the tampered version.

       Absent the page and line designations discrepancies these changes would never have been

discovered. Unless all 194 pages are compared side-by-side, word-by-word, defense counsel and

this Court cannot know with certainty what changes were made.

       The court reporter service, paid $4,000, had never served the tampered transcript on the

defense. Had the defense’s inquiry not led to some answers, the defense and the Government

likely would have appeared in Court for trial with two different transcripts.

       Since the Government originally refused to answer the question, “how did this happen?”,

a call was made on June 3, 2019 to the court reporting company. A representative of the company

stated that the unilateral request to change the transcript was made by the Department of Justice,

and they obeyed the request. (See Exhibit B, Affidavit of Ashley Blair Arnett of 06/06/19, attached

hereto and incorporated by reference herein.)

       The Government has offered to use both transcripts—that the defense can use its transcript

and the Government can use its transcript, and the two can piecemeal these excerpts as they seek



                                            Page 5 of 12
to make proffers to the Court and the jury. The Government will handle the transition assuming

the Court and defendant will trust them to do it. This proposition is unworkable, likely illegal, and

would create a record-mess the likes of which is not often seen.

        Defense counsel asked the prosecutors to share all of their contact information with the

court reporter. Only after the defense asked the Government not to destroy any records relating to

the hiring of the court reporter, the Government finally sent Albinson’s exchanges with the Court

Reporter which finally offered insight as to how it happened. (Exhibit C)

        In Grace Albinson’s May 6, 2019 e-mail to Ariel Trinh, the court reporter, Albinson tells

Trinh “However, before you send it to the judge, I would like to review it for any errors because I

notice a few typos in the rough draft of the transcript that Sharron sent me. Could you send it to

me so that I can review it quickly today, then I’ll give you the go ahead to send it to the Court for

certification.” (See id.) Trinh responds, “Yes we will send you the final to review and wait to hear

back from you on the go ahead for us to then e-mail it/send it to the Isle of Man Court.” (Id.)

(Note that while the Government persists in calling it “the rough draft” the court reporter service

refers to it as “the final.”) The Government falsely claims the Court Reporter solicited the

Government edits. It was the final that Albinson altered, not a rough draft.

                                            ARGUMENT

             I. The Government Has Violated the Rules Governing Depositions.

        Under civil procedural rules, which are followed for Rule 15 criminal depositions, see Fed.

R. Crim. P. 15(e), if there are any errors in a deposition transcript, the party or deponent identifying

the error marks the changes with accompanying explanation on an errata sheet within 30 days of

the transcript becoming available; this errata sheet is submitted to both sides and the court. Fed.

R. Civ. P. 30(e). The deposition transcript would not be changed; the proposed changes would be



                                              Page 6 of 12
incorporated into the record on the errata sheet. See Anderson v. Great Lakes Dredge & Dock Co.,

509 F.2d 1119, 1132–33 (2d Cir. 1974) (“In practice the procedure [to correct a deposition

transcript] is relatively simple. The witness simply notes his correction and the reason for it in a

word or two in the margin before signing and swearing to the transcript.”). See also Meza v.

Intelligent Mexican Mktg., Inc., 720 F.3d 577, 583 (5th Cir. 2013) (holding plaintiff was likely

procedurally barred from arguing an error in deposition transcript, because Fed. R. Civ. P. 30(e)

requires that changes to a deposition transcript must be made by submitting a signed errata

statement within 30 days of deposition, and that was not done). See generally E.E.O.C. v. J.H.

Walker, Inc., No. CIV.A.H-05-2232, 2007 WL 172626 (S.D. Tex. Jan. 18, 2007) (discussing at

length the methods by which courts allow and analyze what types of changes to a deposition are

allowed under civil procedural Rule 30(e)).

       In this case, no errata sheet has been submitted to counsel. There is no evidence the witness

was even approached.

       “A statement of reasons explaining corrections is an important component of errata

submitted pursuant to [Rule] 30(e), because the statement permits an assessment concerning

whether the alterations have a legitimate purpose....” EBC, Inc. v. Clark Bldg. Sys., Inc., 618 F.3d

253, 265–66 (3d Cir. 2010) (citations omitted) (holding that if the deponent proffers changes to

deposition transcript but fails to state reasons the reviewing court may strike the errata sheet). “The

attorney [who arranged the recordation of the deposition] must store [the deposition transcript]

under conditions that will protect it against loss, destruction, tampering, or deterioration.” Fed. R.

Civ. P. 30(f)(1). Finally, the party or deponent purporting to make changes to a deposition

transcript must provide the errata sheet to the court reporter and opposing counsel, and file it with

the court. EBC, Inc., 618 F.3d at 270 n.18.



                                              Page 7 of 12
       There is no procedure that allows either party to make secret, one sided requests of the

court reporter. Here, the Government contacted the court reporter and unilaterally argued for

changes without noticing the U.S. Court, the Isle of Man court, the witness, or defense counsel.

The Government intentionally tampered with the record, apparently not realizing until May 31,

2019, that the defense had the original, official, final transcript they had tampered with.

       The Government refused, despite defense counsel’s multiple inquiries, to explain why the

record has been changed, by who, and under what authority.

       Pursley and his counsel were not consulted regarding changes to the transcript. Now we

know that Albinson intentionally kept the Isle of Man court in the dark too. The Isle of Man Judge

ruled on various matters.     He granted the Government’s Motion to prohibit Pursley from

videotaping the proceedings. He denied the Government’s motion to expel the defense’ local

counsel form the proceedings. He made numerous inquiries about how much time was left during

the Government’s direct examination. He ruled when the deposition ended on day 1.

       When Albinson demanded that the court reporter send her the transcript for her “review”

and “go ahead” (see Exhibit C), and then advocated for changes, she willfully violated the law.

The witness may offer corrections on an errata sheet, but the official record is not changed. Hiding

the change from opposing counsel is never permitted. Hiding proposed changes from this Court

and the Isle of Man court interferes with official court records.

       A law journal article could be written to explore all of the civil, ethical, and likely criminal

violations committed. According to the Government, one “typo” fixed by Albinson was removal

of the word “inaudible.”      Albinson can of course disagree with the independent neutral

determination of the court reporter, and bring that to the Court’s attention where other counsel can

agree or disagree; but she is not free to hide the court reporter’s independent original decision and



                                             Page 8 of 12
secretly substitute her own, or even privately advocate a position with the court reporter. Under

no understanding of the term “typo” was this change a mere correction of a typographical error.

       Had the defense not ordered and received an expedited final transcript, this improper

conduct would have remained concealed. Whatever was done to alter the official transcript would

remain a secret.

       There are specific required procedures that must be followed in order to make any changes

to a deposition transcript. The procedure is exacting. The procedure was intentionally and secretly

violated by the Government. That these known actions were taken is alarming, and exacerbates

concerns that the Government has engaged in further improper actions in prosecuting Defendant,

particularly when the Government went to such lengths to avoid having a court reporter at all, and

completely controlling the transcript.

                       II. The Court Should Sanction the Government.

       Defendant requests that the Court sanction the Government for misconduct. If a defense

lawyer did these acts, he would be disbarred and likely incarcerated.

       In civil cases, it is not too extreme for a court to remedy violation of procedural rules by

entering a default judgment against the offending party. See, e.g., Malautea v. Suzuki Motor Co.,

987 F.2d 1536, 1544 (11th Cir. 1993) (affirming default judgment that although harsh was not

unjust, where “defendants and their attorneys engaged in an unrelenting campaign to obfuscate the

truth,” including delay[ing] (either deliberately or carelessly) complying with the Magistrate

Judge’s orders to produce deposition transcripts”).

       In a criminal case in which the government has obfuscated procedures, it is not too extreme

a measure for the court to dismiss the criminal charge. See In re Special Proceedings, 825 F. Supp.

2d 203 (D.D.C. 2011) (indictment dismissed based on government’s Brady violations and



                                            Page 9 of 12
misrepresentations to the court); United States v. Germany, 32 F.R.D. 421 (M.D. Ala. 1963)

(where government repeatedly refused to allow defendant access means to investigate and prepare

case, defendant was denied counsel within meaning of Sixth Amendment, and indictment had to

be dismissed). Accord Henderson v. United States, 231 F. Supp. 177, 178 (N.D. Cal. 1964)

(reversing conviction where defense counsel was impeded by government in effectively aiding

defendant in his defense “without an opportunity to read and study the alleged perjured testimony

[in] the transcript”). In Henderson, the court observed that in the particular procedural posture of

that case, reversal was the only appropriate remedy.

       Defendant respectfully requests that the Court sanction the Government.

                                          CONCLUSION

       The Court should dismiss this case for the prosecutor’s improper actions.

       In the alternative, as a sanction, the jury should be advised by the Court that the

Government tampered with the official record, costs should be taxed, and all other remedies should

be awarded that this Court finds appropriate.

       Pursley requests that (1) the tampered transcript be stricken and if a trial is still going

forward that the parties reply on the untampered final transcript; (2) the Government be ordered to

explain in detail how and why it came to communicate in such a manner with the court reporter

and videographer as to demand changes to the official, final deposition transcript; and on what

legal theory this can be done without notifying the defense, the IOM court, the witness, and the

US District Court; (3) the Defense requests this indictment be dismissed with prejudice or in the

alternative if this case still moves to trial, that the jury be instructed that the Government secretly

& unilaterally altered official records for this trial and 4) legal fees be awarded for the time spent

on this issue, plus any other remedies this Court finds appropriate.



                                             Page 10 of 12
Respectfully submitted on June 6, 2019

                                              MINNS & ARNETT

                                              /s/ Michael Louis Minns
                                              Michael Louis Minns
                                              State Bar No. 14184300
                                              mike@minnslaw.com
                                              Ashley Blair Arnett
                                              State Bar No. 24064833
                                              ashley@minnslaw.com
                                              9119 S. Gessner, Suite 1
                                              Houston, Texas 77074
                                              Telephone: (713) 777-0772
                                              Telecopy: (713) 777-0453
                                              Attorneys for Jack Stephen Pursley


                             CERTIFICATE OF CONFERENCE

       The Government opposes any sanctions. The Government stands by all its written and oral

representations.



                                              /s/ Michael Louis Minns
                                              Michael Louis Minns




                                CERTIFICATE OF SERVICE

       This is to certify that on this 6th day of June 2019, a true and correct copy of the above and

foregoing instrument was served upon all counsel of record.



                                              /s/ Ashley Blair Arnett
                                              Ashley Blair Arnett

                                            Page 11 of 12
Page 12 of 12
